

115 HR 3447 IH: Furthering Access to Coordinated Treatment for Seniors Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3447IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Ms. Jenkins of Kansas (for herself, Mr. Thompson of California, Mr. Harper, and Mr. Ben Ray Luján of New Mexico) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide prescription drug plans under part D of
			 the Medicare program with parts A and B Medicare claims data to promote
			 the appropriate use of medications and improve health outcomes.
	
 1.Short titleThis Act may be cited as the Furthering Access to Coordinated Treatment for Seniors Act of 2017 or the FACTS Act of 2017. 2.Providing prescription drug plans with parts A and B claims data to promote the appropriate use of medications and improve health outcomesSection 1860D–4(c) of the Social Security Act (42 U.S.C. 1395w–104(c)) is amended by adding at the end the following new paragraph:
			
				(7)Providing prescription drug plans with parts A and B claims data to promote the appropriate use of
			 medications and improve health outcomes
 (A)ProcessSubject to subparagraph (C), the Secretary shall establish a process under which a PDP sponsor of a prescription drug plan may submit a request for the Secretary to provide the sponsor, on a periodic basis and in an electronic format, beginning in plan year 2020, data described in subparagraph (D) with respect to enrollees in such plan. Such data shall be provided without regard to whether such enrollees are described in clause (ii) of paragraph (2)(A).
 (B)PurposesA PDP sponsor may use the data provided to the sponsor pursuant to subparagraph (A) for any of the following purposes:
 (i)To optimize therapeutic outcomes through improved medication use, as such phrase is used in clause (i) of paragraph (2)(A).
 (ii)To improve care coordination so as to prevent adverse health outcomes, such as preventable emergency department visits and hospital readmissions.
 (iii)For any other purpose determined appropriate by the Secretary. (C)Limitations on data useA PDP sponsor shall not use data provided to the sponsor pursuant to subparagraph (A) for any of the following purposes:
 (i)To inform coverage determinations under this part. (ii)To conduct retroactive reviews of medically accepted indications determinations.
 (iii)To direct enrollment changes to a different prescription drug plan or an MA–PD plan offered by the same parent organization.
 (iv)To inform marketing of benefits. (v)For any other purpose that the Secretary determines is necessary to include in order to protect the identity of individuals entitled to, or enrolled for, benefits under this title and to protect the security of personal health information.
 (D)Data describedThe data described in this subparagraph are standardized extracts (as determined by the Secretary) of claims data under parts A and B for items and services furnished under such parts for time periods specified by the Secretary. Such data shall include data as current as practicable..
		